Citation Nr: 0637790	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected residuals of a 
right medial meniscus tear and service connected arthritis of 
the right knee.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In February 2004, the Board remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder contains a VA Form 21-22 appointing the 
Veterans of Foreign Wars of the United States (VFW) as the 
veteran's representative, effective October 2002.  In 
February 2005, the veteran submitted a VA Form 21-22 
appointing New York State Division of Veterans' Affairs as 
his representative.  The claims folder indicates that VFW's 
power of attorney was revoked on April 12, 2005.  

Despite the new VA Form 21-22 appointing New York State 
Division of Veterans' Affairs as representative, and the 
veteran's March 2005 letter advising of same, the RO has not 
yet acknowledged the veteran's new representative.  In March 
2006, the RO sent a Supplemental Statement of the Case (SSOC) 
to the veteran and his former representative.  The Board 
notes that the March 2006 SSOC should have been sent to the 
veteran's current representative, in addition to the veteran.  
See 38 C.F.R. § 19.31 (2006).  The Board also notes that no 
correspondence from New York State Division of Veterans' 
Affairs on the veteran's behalf has been received.

Although the former representative entered two appearances on 
the veteran's behalf, it did so erroneously, as indicated in 
a June 2006 letter to the Board.   

Accordingly, the case is REMANDED for the following action:

The veteran and his current 
representative, New York State Division 
of Veterans' Affairs, should be provided 
a SSOC pertinent to the issue of 
entitlement to service connection for a 
back disability, claimed as secondary to 
service-connected residuals of a right 
medial meniscus tear and service-
connected arthritis of the right knee.  
The RO should allow the veteran and his 
representative the requisite period of 
time for a response.  The Board notes 
that the veteran submitted a new address 
in a November 2006 facsimile.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


